       Case 1:15-md-02657-FDS Document 1637 Filed 08/14/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS
____________________________________
                                       )
IN RE: ZOFRAN (ONDANSETRON)            )
PRODUCTS LIABILITY LITIGATION )             Case No. 1:19-cv-11141
                                       )
This Document Relates To:              )    MDL No. 1:15-md-2657-FDS
                                       )
Jane Bishop Reed, et al.,              )
                                       )
             Plaintiff(s),             )
v.                                     )
                                       )
GlaxoSmithKline LLC,                   )
                                       )
             Defendant.                )
____________________________________)


           STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE


       Pursuant to the provisions of Rule 41(a)(1)(A)(ii), it is hereby stipulated this 14th day of

August 2019, by and between the undersigned parties, that the claims in the above-captioned

actions are dismissed with prejudice against Defendant. Each party will bear its own costs.


 FOR PLAINTIFFS:                                   FOR GLAXOSMITHKLINE LLC:

 /s/Tobias L. Millrood                             /s/ Jennifer M. Stevenson
 Tobias L. Millrood                                Madeleine M. McDonough
 Pogust Millrood, LLC                              Jennifer M. Stevenson
 161 Washington Street, Suite 1520                 Jennifer Stonecipher Hill
 Eight Tower Building                              SHOOK, HARDY & BACON L.L.P.
 Conshohocken, PA 19428                            2555 Grand Boulevard
                                                   Kansas City, MO 64108
                                                   (816) 474-6550
                                                   mmcdonough@shb.com
                                                   jstevenson@shb.com
                                                   jshill@shb.com
                                                   (admitted pro hac vice)
Case 1:15-md-02657-FDS Document 1637 Filed 08/14/19 Page 2 of 3



                                Mark D. Seltzer (BBO # 556341)
                                Brain K. French (BBO # 637856)
                                NIXON PEABODY LLP
                                100 Summer Street
                                Boston, MA 02110
                                (617) 345-1000
                                mseltzer@nixonpeabody.com
                                bfrench@nixonpeabody.com
       Case 1:15-md-02657-FDS Document 1637 Filed 08/14/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on August 14, 2019, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system which shall send electronic notification of such filing

to all CM/ECF participants.



                                                     /s/
